Citation Nr: 1009559	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force 
from February 1960 to February 1968, to include service in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  An unappealed May 1996 rating decision denied entitlement 
to service connection for PTSD; the decision is final.  

2.  Evidence received since the May 1996 rating decision, 
which denied service connection for PTSD, relates 
specifically to an unestablished fact necessary to 
substantiate the claim; it raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

New and material having been received, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the veteran's claim 
of entitlement to service connection for PTSD.  The claim on 
the merits requires additional development, which is 
addressed in the remand below.  Therefore, no further 
development is needed with respect to the aspect of the 
appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With a chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Analysis

The Veteran was initially denied service connection for PTSD 
in a May 1996 rating decision on the basis of there being no 
documented diagnosis of the claimed condition. The Veteran 
filed a notice of disagreement and was issued a statement of 
the case; however, he did not file a substantive appeal to 
the Board, and the 1996 decision reached finality within a 
year of notification of the decision.  

The Veteran has put forth his current claim alleging, 
essentially, that new and material evidence does exist to 
warrant a reopening of his claim.  In support of his claim to 
reopen, the Veteran submitted the assessment of a private 
clinical psychologist, dated in April 2005, which does 
include a diagnosis of PTSD due to alleged combat trauma in 
Vietnam.  A VA examination, dated in February 2006, notes 
this diagnosis; however, the examiner stated in his report 
that the observed symptoms on the later date do not meet the 
diagnostic criteria for PTSD.  

Despite the February 2006 VA assessment, the April 2005 
private report is thorough in nature, and does contain a 
diagnosis of PTSD.  As the Veteran's initial claim was denied 
due to a lack of this diagnosis, the 2005 report does 
constitute new and material evidence.  That is, the diagnosis 
is not only new to the file, but it relates specifically to 
an unestablished fact that raises the possibility of 
substantiating the underlying claim for service connection.  
See 38 C.F.R. § 3.156.   

As there is a current diagnosis of PTSD, the criteria for 
reopening have been met, and the Veteran's claim, to the 
extent of reopening a previously denied claim for service 
connection, will be granted.  



ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened; to 
that extent only, the claim is granted.  



REMAND

The decision above reopens the Veteran's claim for 
entitlement to service connection for PTSD.  Although a 
private diagnosis of the disorder is of record, the Board 
notes that the evidence is not entirely supportive of a 
diagnosis of PTSD based on alleged combat stressors.  That 
is, a private 2005 confirms a diagnosis of PTSD; however, a 
later 2006 VA examination states that, given the severity of 
the symptoms noted at the later date, that a diagnosis of 
PTSD cannot be supported.  The Board notes that both of the 
examinations of record are competent to address the existence 
of PTSD, and given that there is a balance of positive and 
negative evidence on this aspect of the claim, the Board will 
resolve benefit of the doubt in the Veteran's favor and 
concede that he does have a diagnosis of PTSD.  

Even though there is a confirmed diagnosis of the condition, 
the Veteran's service personnel records do not reflect that 
he served in combat.  That is, there is indication that the 
Veteran served in Vietnam in the Air Force; however, his Air 
Force Specialty Code (AFSC) was that of a graphic 
illustrator, and he was not decorated with a medal or ribbon 
which would show participation in combat (Purple Heart Medal, 
Bronze Star with "V" Device, etc.).  This does not mean 
that the Veteran's allegations of combat service are invalid.  
Rather, as the service personnel records do not directly 
prove service in combat, the allegations of service in combat 
as a stressor for PTSD must be corroborated by the service 
department before service connection can be granted.  See 
38 C.F.R. § 3.304(f).  

After examining the record, it is apparent that the Veteran 
did serve in Vietnam from February 1967 to February 1968.  He 
alleges that during the Tet Offensive of 1968, and his unit 
at Tan San Nhut Air Base was subject to mortar attacks during 
his assignment.  He has provided a report of air base defense 
activities in Vietnam, and has highlighted casualty reports 
based on aircraft losses occurring in January 1968.  While 
this shows that there were aircraft lost which flew from his 
base, there is no evidence that the Veteran was in proximity 
to these aircraft, or that the planes were destroyed on the 
base or another area in which the Veteran would have been 
exposed to attack.  That said, it is not outside of the realm 
of possibility that the Veteran's base came under attack 
during his period of service, as the Tet Offensive of 1968 
did occur at the time of the Veteran's assignment to this 
base in Vietnam.  Accordingly, further development is 
required before a final decision can be reached.  

The U.S. Army & Joint Services Records Research Center 
(JSSRC) should be contacted for the purposes of attempting to 
verify the Veteran's alleged exposure to combat.  The JSSRC, 
through the Department of the Air Force, should be asked to 
provide unit histories for Tan San Nhut Air Base for the 
period of February 1967 to February 1968, and specifically, 
the period from January 1968 to February 1968 should be 
highlighted, as the Veteran has asserted that the majority of 
attacks occurred during this time (the Tet Offensive).  The 
JSSRC should indicate whether rocket attacks were documented 
for the period in question.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002) 
are fully satisfied.

2.  The JSSRC must be contacted and asked 
to find unit histories for Tan San Nhut 
Air Base in the Republic of Vietnam from 
February 1967 to February 1968, with 
specific attention to the period from 
January 1968 to February 1968 during the 
Viet Cong/North Vietnamese Tet Offensive 
against U.S. forces.  The JSSRC should be 
asked to verify if rocket/mortar or other 
enemy attacks occurred on this base during 
this time period.  

3.  Following the above-requested 
development, the Veteran's claim should be 
re-adjudicated de novo.  If it is 
corroborated that rocket attacks occurred 
as alleged, the RO should note this and 
the confirmed diagnosis of PTSD in the 
private medical record when re-
adjudicating the claim.  The RO is 
reminded that proximity to confirmed 
stressful events, such as a rocket attack, 
is sufficient in the consideration to 
award service connection (i.e. individual 
participation need not be verified if it 
can be confirmed that the Veteran's duty 
was in a proximate location to the 
confirmed stressful events, see Pentecost 
v. Principi, 16 Vet. App. 124, 128-129 
(2002)).  If the claim is not resolved 
favorably, a supplemental statement of the 
case is to be issued and the claim 
returned to the Board for final 
adjudication. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


